Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The application, filed on June 8, 2017 included claims 1-20. A restriction requirement was imposed in this application on 7/12/2019. Claims 1-7 were withdrawn and 8-20 were examined in a Non-Final dated 11/29/2019 and a Final on 5/13/2020. Post RCE a second Non-Final office action was mailed on 9/14/2020. Claims 8-20 were examined. A second Final office action in response to Applicant’s submission dated 12/14/2020 was mailed on 2/192021. Claims 8-13, 16-18 and 20 were examined. A third Non-Final office action was mailed on 8/5/2021 in response to a request for continued examination under 37 CFR 1.114 filed on 5/19/2021. A third Final office action in response to Applicants submission of 11/5/2021 was mailed on 1/6/2022. Claims 8-13, 16-18 and 20 were examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/4/2022 has been entered. Claims 8-13, 16-18 and 20-21 are being examined.
 
Response to arguments
Interview
Applicant’s statement regarding the interview is incorrect. The specification supports a thickness of dielectric between the chucking pole and substrate support surface of approximately 0.3mm but does not support a thickness of 0.3mm and less. 

35 USC § 112
Claims 8 and 16 include limitation of a thickness of dielectric between the chucking pole and substrate support surface of approximately 0.3mm. This limitation is not supported by the original specification. 

 	35 USC § 103
Applicants argument regarding thickness of the dielectric is not persuasive. As stated before thickness would be optimizable in consideration of mechanical strength and force of attraction. As stated Ishizuka et al teach an electrostatic chuck of aluminum nitride and teach a thickness of 0.03mm with a lower limit of more than 0.1mm acceptable. 
Several references cited here disclose a thickness less than 0.3mm.
For example
Ahrendes et al (US 20170057880) discloses an electrostatic chuck of dielectric thickness of less than 0.25mm
Lee et al (US 20100142113) discloses an electrostatic chuck of dielectric thickness of 0.2 mm (Para [0019]).
Hattori et al (US 20070223167) discloses an electrostatic chuck of dielectric thickness of 0.2 mm (Para [0039]).
Morioka et al (US 20070146961) discloses an electrostatic chuck of dielectric thickness of 0.05 mm (Claim 6).
Matsuda et al (US 20050152089) discloses an electrostatic chuck of dielectric thickness of 0.05 mm (Claim 5).
Specification
The amendment filed 3/4/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
The limitation 
“thickness between the chucking electrode 312 and the substrate support surface 307 can be selected to be approximately 0.3 mm or less, with the shaped-pulsed bias applied to the chucking electrode." Is not supported.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-13, 16-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In this instance the following limitation of claim 8 and similar limitation of claim 16 are not supported by the specification. 

“wherein the chucking pole is located in the layer of dielectric material such that a thickness of a portion of the layer of dielectric material between the chucking pole and the substrate support surface is at 0.3mm or less”

The specification teaches that the thickness of the dielectric between electrode 313 (electrode) and substrate support could be 0.3 mm if shaped pulsed bias is applied to it or the thickness of the dielectric between 312 and substrate support could be 0.3mm if pulsed bias is applied to it (Para 56). This clearly shows that the dielectric thickness depends upon what use is made of it and would be approximately 0.3mm.
Original specification including original claims does not teach a dielectric thickness of 0.3mm or less.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in 
which the invention was made.

Claims 8-13, 16-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Brouk et al (US 20120318456) in view of Otsubo et al (US 4622094) and further in view of Ishizuka et al (US 20170057875) and further in view of  Herchen et al (US 5870271). 
(Additionally, several prior art references are cited for the thickness of dielectric less than 0.3mm. An Example would be Lee et al (US 20100142113) which discloses an electrostatic chuck of dielectric thickness of 0.2 mm (Para [0019]).
Brouk et al disclose systems, methods and apparatus for regulating ion energies in a plasma chamber and chucking a substrate to a substrate support. An exemplary method includes placing a substrate in a plasma chamber, forming a plasma in the plasma chamber, controllably switching power to the substrate so as to apply a periodic voltage function (or a modified periodic voltage function) to the substrate, and modulating, over multiple cycles of the periodic voltage function, the periodic voltage function responsive to a defined distribution of energies of ions at the surface of the substrate so as to effectuate the defined distribution of ion energies on a time-averaged basis (Abstract). Brouk et al appears to do this on the basis of processing conditions and previously developed model (para [0093]) and not on the basis of real time substrate potential. Brouk et al disclose substrate support, electrostatic chuck and a modified periodic voltage function (Fig 14 or Fig 44) to be applied to substrate support electrode. Brouk et al in an embodiment disclose bias power and chuck power connected to chuck electrode (Fig 17A and para [0192]). 
Brouk et al do not explicitly disclose using real time sensor for the generation of shaped pulse bias waveform. 
Otsubo et al disclose an apparatus for dry etching where a periodical potential is applied to an electrode having a work piece thereon, the above potential changes substantially linearly at a first part of each period and has a reverse polarity at a second part of each period, the linear change of potential at the first part compensates for a change in surface potential of the work piece to keep constant an ion accelerating voltage between a plasma and the surface of the work piece, and the potential of the reverse polarity at the second part allows charged particle of the reverse polarity to impinge on the work piece, thereby neutralizing the electric charge on the surface of the work piece. Accordingly, the energy of ion incident on the work piece is distributed in a narrow range around a desired value, and thus an etching rate and a selection ratio can be improved (Abstract).
Otsubo et al disclose a sensor to capture substrate voltage (Fig 7 20A and Col 7: l1- Col 8: l20). The signal from probe 20A is given to controller 17 which determines the parameters of voltage wave form (shaped pulse bias waveform) as shown in Fig 6A to the electrode 12. 
It would have been obvious for one of ordinary skill in the art to use a sensor signal for a feedback control since that would eliminate constant updating of model when situations change and provide more accuracy of control.
 Regarding the thickness of dielectric between the chucking pole and substrate support, it was well known that the thickness of dielectric between the chucking pole should be made as small as possible since thickness is inversely related to chucking force so that smaller the thickness, greater the chucking force. Therefore, a thickness of 0.3mm was well known (See Ishizuka para 117).  
Ishizuka et al teach an electrostatic chuck of aluminum nitride and teach   that a thickness of 5mm would be helpful for mechanical strength. Lower limit of less than 0.1mm was not preferable (para 162). Ishizuka discloses the total thickness of the chuck to be less than 7mm (Fig 2).  
Herchen et al also disclose an electrostatic chuck and an RF power supply electrode (Fig 1 60) disposed under the chuck which are interfaced through terminal 105 and 100. The Clamping power supply 110 is isolated through a resistor 1MΩ from the supply 115 for the generation of RF plasma. Since the electrostatic chuck could be 5-7 mm for mechanical strength and is made of dielectric the distance from the electrode 60 to the surface would be at least 5-7mm. 
Regarding claims 9-11  (Brouk- Fig 17B) discloses a controller controlling both electrostatic chuck supply and switch mode supply for pulse shaped bias (Brouk para 192).
Regarding claims 12 and 21, Herchen et al disclose an electrostatic chuck and an RF power supply which are interfaced through terminal 105 and 100. The Clamping power supply 110 is isolated through a resistor 1MΩ from the supply 115 for the generation of RF plasma.
Regarding claims 13 and 17, Aluminum Nitride is disclosed at least by  Ishizuka et al
It would have been obvious for one of ordinary skill in the art at the time of invention to have used a high resistor since electrostatic chuck draws very small current. 

Claims 8-13, 16-18 and 20-21 are also rejected under 35 U.S.C. 103 as being unpatentable over Wendt al (US 6201208) in view of Collins et al (US 2005/0191830) and Ishizuka et al (US 20170057875) and further in view of  Herchen et al (US 5870271).
Wendt et al  disclose that in plasma processing, a bias voltage is provided from a power supply through a DC blocking capacitor to a platform on which a substrate to be treated is supported within a plasma reactor. The periodic bias voltage applied to the DC blocking capacitor has a waveform comprised of a voltage pulse peak followed by a ramp down of voltage from a first level lower than the pulse peak to a second lower level, the period of the bias waveform and the ramp down of voltage in each cycle selected to compensate for and substantially cancel the effect of ion accumulation on the substrate so as to maintain a substantially constant DC self-bias voltage on the substrate between the voltage pulse peaks. The waveform may include a single voltage pulse peak followed by a ramp down in voltage during each cycle of the bias voltage such that the ion energy distribution function at the substrate has a single narrow peak centered at a selected ion energy. The waveform may also comprise two voltage pulse peaks each followed by a ramp down of voltage selected to provide a bias voltage at the substrate comprising two voltage peaks during each cycle with DC self-bias voltages following each pulse peak at two different substantially constant DC levels, resulting in an ion energy distribution function at the substrate that includes two peaks of ion flux centered at two selected ion energies with substantially no ion flux at other ion energies. The ion energy distribution function may thus be tailored to best accommodate the desired plasma treatment process and can be used to reduce the effects of differential charging of substrates (abstract).
Wendt et al disclose electrostatic chuck as at (Fig 10 and Col 7: 24-35). Wendt disclose detection of substrate voltage indirectly as at (Col 3: 62-67) or directly with a probe as in Fig 10. Wendt et al as discussed above disclose all the limitations of these claims including electrostatic chuck and substrate probe but do not mention the word electrostatic chuck directly and separate from an electrode.
Wendt al in do not disclose shaped waveform connected to chucking electrode very explicitly but indirectly only.
Collins et al disclose RF bias power and chucking voltage both connected to chucking electrode (Fig 1 and para [0031]). 
Therefore, it would have been obvious to connect shaped waveform to the chucking electrode since chucking electrode is close to support surface and voltage drop would be minimum.   
Wendt al in view of Collins et al do not disclose that the chucking pole is located in the layer of dielectric material such that a thickness of a portion of the layer of dielectric material between the chucking pole and the substrate support surface is at least ten times less than a thickness of a portion of the layer of dielectric material between the electrode and the substrate support surface.
It was well known that the thickness of dielectric between the chucking pole should be made as small as possible since thickness is inversely related to chucking force so that smaller the thickness, greater the chucking force. Therefore, a thickness of 0.3mm was well known (See Ishizuka para 117).  Ishizuka et al teach an electrostatic chuck of aluminum nitride and teach   that a thickness of 5mm would be helpful for mechanical strength. Lower limit of less than 0.1mm was not preferable (para 162). Ishizuka discloses the total thickness of the chuck to be less than 7mm (Fig 2). Ishizuka discloses the total thickness of the chuck to be less than 7mm (Fig 2).  As discussed before, Ishizuka teaches that the chuck could be used in a plasma apparatus but does not explicitly disclose another plasma generating electrode. 
Herchen et al disclose an electrostatic chuck and an RF power supply electrode (Fig 1 60) disposed under the chuck which are interfaced through terminal 105 and 100. The Clamping power supply 110 is isolated through a resistor 1MΩ from the supply 115 for the generation of RF plasma. Since the electrostatic chuck could be 5-7 mm for mechanical strength and is made of dielectric the distance from the electrode 60 to the surface would be at least 5-7mm. Considering that the distance of chucking pole could be 0.1-0.3 mm the ratio would be more than 10.
It would have been obvious for one of ordinary skill in the art at the time of invention to have a mechanically strong electrostatic chuck with sufficient chucking strength so that the claimed ratio is more than 10.
It would have been obvious for one of ordinary skill in the art at the time of invention to have a mechanically strong electrostatic chuck with sufficient chucking strength so that the claimed ratio is more than 10.
Regarding claims 9-11, 18 and 20, Collins discloses a controller controlling both electrostatic chuck supply and switch mode supply for pulse shaped bias (Fig 2).
Regarding claims 12 and 21, Herchen et al disclose an electrostatic chuck and an RF power supply which are interfaced through terminal 105 and 100. The Clamping power supply 110 is isolated through a resistor 1MΩ from the supply 115 for the generation of RF plasma.
It would have been obvious for one of ordinary skill in the art at the time of invention to have used a high resistor since electrostatic chuck draws very small current. 
Regarding claims 13 and 17, Aluminum Nitride is disclosed at least by  Ishizuka et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ahrendes et al (US 20170057880) discloses an electrostatic chuck of dielectric thickness of less than 0.25mm
Lee et al (US 20100142113) discloses an electrostatic chuck of dielectric thickness of 0.2 mm (Para [0019]).
Hattori et al (US 20070223167) discloses an electrostatic chuck of dielectric thickness of 0.2 mm (Para [0039]).
Morioka et al (US 20070146961) discloses an electrostatic chuck of dielectric thickness of 0.05 mm (Claim 6).
Matsuda et al (US 20050152089) discloses an electrostatic chuck of dielectric thickness of 0.05 mm (Claim 5).
Livesay et al (US 6195246) discloses an electrostatic chuck of dielectric thickness of 0.007-0.075 mm (Claim 5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716